internal_revenue_service number release date index number ----------------------------------------------- ------------------------- ------------------------------------------- ----------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-111236-11 date date ty ------------------ ty ------------------ x ---------------------------------------------- amount y ----------- plan ------------------------------------------------------------------------------------------- ------------------------------------------------------------------ state s ---------------- dear -------------- this is in response to a letter of date and subsequent correspondence submitted on your behalf by your authorized representatives requesting a ruling regarding a deferred_compensation plan the plan established by x an organization exempt from federal income_taxation under sec_501 of the internal_revenue_code you request a ruling providing that certain amendments to the plan do not cause amounts deferred under the plan to be subject_to sec_457 of the internal_revenue_code as amended by section of the tax_reform_act_of_1986 the act x is a non-profit corporation organized under the laws of state s the plan was originally adopted effective date amended and restated on date and again on date the plan was also amended in date to comply with the requirements of sec_409a plr-111236-11 under the plan upon retirement a participant receives a monthly benefit equal to of a participant's average monthly compensation reduced in part by the participant's social_security and pension benefits x proposes to amend the plan to limit the amount of benefits that a participant can receive under the plan the plan will state that the monthly benefit payable under the plan can not exceed the greater of amount y or the normal monthly benefit payable to the participant assuming he or she was age at his or her employment termination section c a of the act amended the code to provide that generally sec_457 of the code is applicable to a deferred_compensation plan established and maintained by organizations exempt from tax for taxable years beginning after date section c b ii of the act provides that sec_457 does not apply to amounts deferred under a plan that are deferred for taxable years beginning after date pursuant to an agreement that was in writing on date and on such date provides for a deferral for each taxable_year covered by the agreement of a fixed amount or of an amount determined pursuant to a fixed formula a-28 of notice_87_13 1987_1_cb_432 provides in part that sec_457 of the code shall not apply to deferrals of compensation that would have been paid or made available but for the deferred_compensation plan in taxable years of an individual beginning after date under a deferred_compensation plan of a tax- exempt_organization to the extent that such deferrals were fixed pursuant to a written plan on date a deferral with respect to an individual is treated as fixed on date to the extent that a written plan on such date provided for such deferral for each taxable_year of the plan and such deferral was determinable on such date under written terms of the plan as a fixed dollar amount a fixed percentage of a fixed_base amount eg amount of regular salary commissions bonus or total compensation or an amount to be determined under a fixed formula an example of a fixed formula is a deferred_compensation plan that is in the nature of a defined_benefit_plan under which the deferred_compensation to be paid to an employee in the future eg on or after separation_from_service is in the form of an annual_benefit equal to percent of each of the employee's years_of_service with the employer times the employee's final average salary a-28 of notice_87_13 also provides that a deferral with respect to an individual is treated as fixed on date to the extent that a written plan on such date provided for such deferral and the deferral is the same as the deferral in effect with respect to such individual under such plan on date even if on such date the written plan did not fix the amount of deferral thus for example if under a written plan on date an employee could elect to have up to percent of regular salary deferred and if plr-111236-11 on date the employee had a percent deferral election in effect subsequent deferrals of the employee's regular salary are to be treated as having been fixed on date for purposes of this grandfather rule for as long as such deferral continues to be percent of the employee's regular salary similarly for example if under a specified formula in a written plan on date an employee earned additional deferred_compensation amounts for each year_of_service with the employer additional deferred amounts attributable to years_of_service after date are to be treated as having been fixed on date for purposes of this grandfather rule for as long as such deferrals continue to be determined under the formula in effect on date an amount of deferral that is pursuant to a written plan on date will cease to be treated as fixed on such date and thus will be subject_to sec_457 of the code as of the effective date of any modification to the written plan that directly or indirectly alters the fixed dollar amount the fixed percentage or the fixed_base amount to which the percentage is applied or the fixed formula similarly an amount of deferral that is pursuant to a written plan on date that is treated as fixed on such date because it is the same deferral amount that was in effect under such plan on date will cease to be treated as fixed on such date and thus will be subject_to sec_457 as of the effective date of any modification to the amount of the deferral ie any modification to the specified dollar amount specified percentage of a specified base_amount or specified formula whichever is applicable in s rep 100th congress 2nd sess the senate_finance_committee of the technical corrections act of stated that the bill clarifies that the grandfather rule applicable to unfunded_deferred_compensation arrangements of tax- exempt employers applies to all deferred_compensation plans of tax-exempt organizations that otherwise meet the requirements of the grandfather rule without regard to whether the plans would be eligible deferred_compensation plans within the meaning of sec_457 the bill also clarified that the grandfather rule only applies to individuals who were covered under the plan and agreement on date thus for example the grandfather rule does not apply to a new employee hired after date or an employee who was hired on or before such date but who was not a participant in the deferred_compensation plan until after date based on the information documents submitted and the authorities cited above we conclude plr-111236-11 the plan provides for a deferral of compensation that is determined pursuant to a fixed formula within the meaning of section c b ii ii of the tax_reform_act_of_1986 the reduction in the total benefit resulting from the proposed amendment will not constitute a modification to the fixed formula and the adoption of the proposed amendment will not cause the plan to be subject_to the requirements of sec_457 of the code no opinion is expressed with regard to the timing of the inclusion in income of amounts deferred under the plan except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ----- john t ricotta ----- john t ricotta branch chief qualified_plans branch employee_benefits tax exempt government entities enclosure copy for sec_6110 purposes cc
